Case: 2:18-cv-00640-MHW-MRM Doc #: 23 Filed: 05/15/20 Page: 1 of 8 PAGEID #: 1451




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO

James Blankenship,

                   Petitioner,              Case No. 2:18-cv-640

      v.                                    District Judge Michael H. Watson
                                            Magistrate Judge Michael R. Merz

Norman Robinson, Warden,
 London Correctional Institution,

                   Respondent.

                             OPINION AND ORDER

       This habeas corpus case, brought pro se by Petitioner James Blankenship

under 28 U.S.C. § 2254, is before the Court for determination of Petitioner’s

Objections, ECF Nos. 17, 22, to the Magistrate Judge’s original Report and

Recommendations (“Report”), ECF No. 14, and Supplemental Report and

Recommendations (“Supplemental Report”), ECF No. 19.

      Pursuant to Fed.R.Civ.P. 72(b), a District Judge is to review de novo any

portions of a Magistrate Judge’s report and recommendations on the merits of a

habeas corpus petition. Having conducted that de novo review, the Court

concludes Petitioner’s Objections are without merit. Accordingly, the Report and

Supplemental Report are ADOPTED, and the Petition will be ordered

DISMISSED WITH PREJUDICE.
Case: 2:18-cv-00640-MHW-MRM Doc #: 23 Filed: 05/15/20 Page: 2 of 8 PAGEID #: 1452




                  I. FACTUAL AND PROCEDURAL OVERVIEW

      On July 24, 2015, the Delaware County, Ohio, Grand Jury indicted

Petitioner on one count of engaging in a pattern of corrupt activity in violation of

Ohio Revised Code § 2923.32(A)(1) (Count 1); ten counts of breaking and

entering in violation of Ohio Revised Code § 2911.13(A) (Counts 2, 4, 5, 7–9,

and 11–14); and three counts of safecracking in violation of Ohio Revised Code

§ 2911.31(A) (Count 3, 6, 10). State Court Record, ECF No. 4, Ex. 1, PageID

23–30. Count Thirteen was dismissed on motion for acquittal and Count

Fourteen was not presented to the trial jury, which convicted Blankenship on all

the remaining counts. Id. at Ex. 3, PageID 33–34. He was then sentenced to

nine and one-half years imprisonment, the term he is now serving. The Fifth

District Court of Appeals affirmed, except for a remand to impose post-release

control properly. State v. Blankenship, No. 16 CAA 0024, 2017-Ohio-7267 (Ohio

App. 5th Dist. Aug. 16, 2017) (“Blankenship I”); appellate jurisdiction declined,

151 Ohio St. 3d 1512, 2018-Ohio-365.

      Subsequently, Blankenship filed an Application to Reopen his direct appeal

under Ohio R.App.P. 26(B) on grounds his appellate counsel should have raised

an insufficiency of the evidence claim. State Court Record, ECF No. 4, Ex. 16,

PageID 168–77. The Fifth District declined to reopen the appeal (State v.

Blankenship, No. 16 CAA 06 0024 (Ohio App. 5th Dist. Dec. 26, 2017)

unreported, copy at State Court Record, ECF No. 4, Ex. 18, PageID 202-08



Case No. 2:18-cv-640                                                       Page 2 of 8
Case: 2:18-cv-00640-MHW-MRM Doc #: 23 Filed: 05/15/20 Page: 3 of 8 PAGEID #: 1453




(“Blankenship II”)), and the Supreme Court of Ohio again declined appellate

jurisdiction. 152 Ohio St. 3d 1449, 2018-Ohio-1600.

          Blankenship then filed his Petition in this Court pleading three grounds for

relief:

                Ground One: There was insufficient evidence submitted
                to the jury to sustain a conviction as to Count VII of the
                indictment.

                Supporting Facts: The State failed to present any
                evidence at all that the Defendant, or any of his alleged
                co-conspirators, committed a breaking and entering at
                the Delaware County Humane Society as alleged in
                Count VII of the indictment. The complete lack of any
                direct or circumstantial evidence in support of the
                conviction makes it constitutionally unsound. The State’s
                case on this Count of the indictment is supported only by
                speculation and conjecture and not
                by any evidence at all.

                Ground Two: There was insufficient evidence that any
                criminal conduct occurred in Delaware County, Ohio and
                the State of Ohio failed to provide any evidence that
                Delaware County had jurisdiction over this case.

                Supporting Facts: The State of Ohio tried this case in
                Delaware County, Ohio but it failed to provide any
                evidence that Blankenship committed any crime in
                Delaware County, nor did the State present any evidence
                that Blankenship knew of, conspired with, or had any
                associate engage in any criminal conduct in Delaware
                County, Ohio. There was insufficient evidence to try the
                Defendant in Delaware County. Because the State failed
                to provide any evidence that venue was proper in
                Delaware County, the Petitioner was denied Due
                Process of Law when he was tried in Delaware County,
                Ohio.




Case No. 2:18-cv-640                                                         Page 3 of 8
Case: 2:18-cv-00640-MHW-MRM Doc #: 23 Filed: 05/15/20 Page: 4 of 8 PAGEID #: 1454




             Ground Three: The Petitioner received ineffective
             assistance of counsel on appeal in violation of the Sixth
             Amendment to the U.S. Constitution.

             Supporting Facts: Petitioner received ineffective
             assistance of counsel in his direct appeal when appellate
             counsel failed to argue that the state failed to present
             sufficient evidence that the Petitioner engaged in any
             enterprise or pattern of corrupt activity as defined by the
             state RICO statute. Appellate counsel filed to raise a
             meritorious assignment of error that would have resulted
             in reversal and the Petitioner was prejudiced as a result.

Petition, ECF No. 1, PageID 5, 6, 8. The Warden raised no affirmative

procedural defenses, but defended the conviction on the merits. Return, ECF

No. 5, PageID 282–83.

                                  II.    ANALYSIS

   A. Ground One: Insufficient Evidence on Count Seven

      In his First Ground for Relief, Blankenship asserted there was insufficient

evidence to convict him on Count Seven of the Indictment charging him with

breaking and entering the Delaware County Humane Society at a given address

in Delaware, Ohio. Blankenship I, 2017-Ohio-7267, at ¶¶ 17–18, citing State

Court Record, ECF No. 4, Ex. 1, PageID 26. The Fifth District Court of Appeals

reviewed this claim under the appropriate United States Supreme Court

precedent, Jackson v. Virginia. Blankenship I, 2017-Ohio-7267, ¶ 22, citing 443

U.S. 307 (1979). The Magistrate Judge’s Report quotes the Fifth District’s

opinion on this at length. ECF No. 14, PageID 1403–09. Noting that Supreme

Court precedent requires deference to state court decisions on constitutional


Case No. 2:18-cv-640                                                       Page 4 of 8
Case: 2:18-cv-00640-MHW-MRM Doc #: 23 Filed: 05/15/20 Page: 5 of 8 PAGEID #: 1455




questions which are not objectively unreasonable, the Magistrate Judge found

the Fifth District’s decision on the sufficiency of the evidence was an appropriate

application of Jackson, and recommended Ground One be dismissed on the

merits. Id. at PageID 1414.

      In his Objections, Petitioner admitted that the State had produced sufficient

evidence that someone had broken into the Delaware County shelter on the day

he was charged with breaking in, but claimed that the circumstantial evidence

relating to all the other animal shelter break-ins within one month’s time and the

admissions of co-participation in many of those crimes by his two co-participants,

Corby Creech and Toni Beers, is insufficient. After the Magistrate Judge

explained and reiterated his conclusion, see Supplemental Report, ECF No. 19,

PageID 1431–34, Blankenship maintained his objection. ECF No. 22, PageID

1445–47.

      The Court OVERRULES Blankenship’s insufficiency of the evidence claim

and objections. The constitutional test under Jackson v. Virginia is whether any

rational juror, construing the evidence most strongly in favor of the prosecution,

could have found the Petitioner guilty. The decision of the Fifth District on the

evidence that court summarized is clearly a reasonable application of Jackson.

      Blankenship also objects to the Magistrate Judge’s allowing of the

inference from the fact that his cellphone was in the vicinity of some of the break-

ins to the fact that it was on his person. He points to the testimony of his father

at trial that sometimes when he would call Petitioner, either Creech or Beers

Case No. 2:18-cv-640                                                      Page 5 of 8
Case: 2:18-cv-00640-MHW-MRM Doc #: 23 Filed: 05/15/20 Page: 6 of 8 PAGEID #: 1456




would answer. Supp. Objections, ECF No. 22, PageID 1447–48. While that

weakens the inference, it does not destroy it. Cellphones are designed to be

carried on the person of the owner. Yes, sometimes they are left on surfaces in

areas shared with others who may answer the phone. But the only other persons

who are shown to have answered this cellphone are person who lived with

Petitioner. There was no evidence that either Creech or Beers answered

Blankenship’s cellphone at a time when the State’s celltower evidence showed

the cellphone to be near the site of a break-in.

        Circumstantial evidence is rarely completely conclusive; even DNA

evidence gets reported in probabilistic terms. But circumstantial evidence does

not have to support only one inference to be admissible and probative. Here the

inference from a particular cellphone’s being Blankenship’s to his presence

where the phone was found to have been is completely reasonable. It was

therefore not an error to admit this evidence or for the jury to rely on it, in part, in

reaching its verdicts.

   B. Ground Two: Insufficient Proof of Venue

        Although Blankenship had pleaded insufficient proof of venue in Ground

Two, he voluntarily withdrew this claim in his Traverse. ECF No. 12, PageID

1390.

   C. Ground Three: Ineffective Assistance of Appellate Counsel

        In his Third Ground for Relief, Blankenship claimed he received ineffective

assistance of appellate counsel when his appellate attorney did not raise as an

Case No. 2:18-cv-640                                                         Page 6 of 8
Case: 2:18-cv-00640-MHW-MRM Doc #: 23 Filed: 05/15/20 Page: 7 of 8 PAGEID #: 1457




assignment of error that there was insufficient evidence to convict him of violating

Ohio’s RICO statute, Ohio Revised Code § 2923.32(A)(1). The Magistrate

Judge’s Report notes that Blankenship appropriately raised this claim in an

application to reopen his direct appeal under Ohio R.App.P. 26(B), and the Fifth

District denied it on the merits. ECF No. 14, PageID 1417, citing Blankenship II,

State Court Record, ECF No. 4, Ex. 18, PageID 204–08.

      The question for this Court, then, is whether the Fifth District’s decision

was a reasonable application of Strickland v. Washington, 466 U.S. 668 (1984),

as it applies to appellate counsel. The Magistrate Judge concluded that it was,

and the Court agrees. It is a question of Ohio law what facts must be shown to

establish the existence of an “enterprise” under the Ohio Racketeering Influenced

and Corrupt Organizations (“RICO”) statute and the Fifth District held that there

was such evidence, implying that an assignment of error claiming the contrary

would have been without merit. The Report also found:

             Contrary to Blankenship’s argument that there was no
             enterprise, there was testimony that the three co-
             conspirators lived together in the same household
             continuously during the period of the sixteen crimes, that
             the crimes followed a remarkably parallel pattern (time of
             day, identity of target, etc.). Blankenship I, 2017-Ohio-
             7267, ¶¶ 36, 38. There was further testimony from Beers
             that Blankenship and Creech paid the bills of the
             household but neither was gainfully employed in a
             legitimate job. Id. at ¶ 35.

(ECF No. 14, PageID 1418.)

      It cannot be ineffective assistance of appellate counsel to fail to raise an


Case No. 2:18-cv-640                                                      Page 7 of 8
Case: 2:18-cv-00640-MHW-MRM Doc #: 23 Filed: 05/15/20 Page: 8 of 8 PAGEID #: 1458




assignment of error which is without merit. The Fifth District essentially found

that it would not have granted relief on this omitted assignment of error because

the evidence was sufficient to prove the existence of an “enterprise” as that

element is defined under Ohio RICO law.

                                 III.   CONCLUSION

      In accordance with this analysis, the Court OVERRULES Petitioner’s

Objections and ADOPTS the Magistrate Judge’s Report and Recommendations

and Supplemental Report and Recommendations. The Petition is ordered to be

DISMISSED WITH PREJUDICE. Because reasonable jurists would not disagree

with this conclusion, Petitioner is DENIED a certificate of appealability in that the

Court certifies to the Sixth Circuit that any appeal would be objectively frivolous,

and Petitioner should not be permitted to proceed in forma pauperis.

       IT IS SO ORDERED.

                                        /s/ Michael H. Watson_____________
                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT




Case No. 2:18-cv-640                                                      Page 8 of 8
